PER CURIAM.
We reverse appellant’s conviction for grand theft as the state failed to establish that the fair market value of the property exceeded $300. On remand, the trial court should reduce the conviction to petit theft.
We also determine the typed disposition order improperly states that appellant entered a plea of nolo contendere, and that she was convicted of fraudulent use of a credit card. In fact, appellant went to trial, and the trial court granted a judgment of acquittal as to that count. On remand, the order of disposition shall be corrected. We find no error as to the remaining issue.
ERVIN, WOLF and KAHN, JJ., concur.